Citation Nr: 0836878	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-21 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from September 
1964 to August 1966 and from March 1971 to December 1972.  He 
also had prior periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating action of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.  


FINDING OF FACT

In October 2008, prior to the promulgation of a decision in 
the current appeal, the Board received from the veteran a 
request to withdraw his claim from appellate review.  


CONCLUSION OF LAW

The criteria for the veteran's withdrawal of the Substantive 
Appeal in his claim for a disability rating in excess of 40 
percent for degenerative disc disease of his lumbar spine 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In October 2008, after the veteran perfected a timely appeal 
with respect to his claim for an increased rating for 
degenerative disc disease of his lumbar spine, the Board 
received a statement in which he specifically expressed his 
desire to withdraw this issue from appellate review.  In view 
of his expressed desires, the Board concludes that further 
action with regard to his claim is not appropriate.  The 
Board does not have jurisdiction over this withdrawn issue 
and, as such, must dismiss the appeal of this claim.    


ORDER

The appeal is dismissed.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


